UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 04/30 Date of reporting period: 07/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund July 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 98.8% Rate (%) Date Amount ($) Value ($) Alabama - 2.6% Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 1,750,000 1,771,893 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,005,830 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 7,835,000 a 6,466,931 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 1,000,000 1,374,840 Alaska - .5% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 2,000,000 Arizona - 2.0% La Paz County Industrial Development Authority, Education Facility LR (Charter Schools Solutions-Harmony Public Schools Project) 5.00 2/15/46 2,000,000 b 2,233,240 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 1,975,000 2,016,179 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools Projects) 5.00 7/1/46 1,000,000 b 1,084,800 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 310,000 309,402 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,000,000 2,575,260 California - 10.6% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,547,963 California, GO (Various Purpose) 5.75 4/1/31 5,000,000 5,651,600 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,774,700 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,490,260 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 10.6% (continued) California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 45,000 c 50,752 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 3,000,000 3,764,070 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,382,720 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,192,370 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 1,250,000 b 1,459,025 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 2,500,000 2,544,775 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,500,000 1,786,185 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 5,434,100 San Diego Unified School District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 3.00 7/1/33 800,000 827,816 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 6,000,400 Colorado - 3.1% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 5,565,000 6,788,410 Colorado Health Facilities Authority, HR (Children's Hospital Colorado Project) 5.00 12/1/41 2,500,000 3,021,450 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.25 1/1/45 1,500,000 1,724,595 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,135,290 Connecticut - 1.6% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 3,067,100 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 3,000,000 3,459,540 Long-Term Municipal Investments - 98.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) District of Columbia - .8% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 16,000,000 d 2,156,160 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 1,000,000 1,219,270 Florida - 7.8% Broward County, Port Facilities Revenue 5.00 9/1/22 3,285,000 3,818,221 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 10,000,000 12,520,900 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 3,500,000 4,228,980 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/33 1,000,000 1,197,330 Miami-Dade County, Seaport Revenue 5.50 10/1/42 2,500,000 3,016,900 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 e 86,000 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 d 1,639,319 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.66 11/15/23 2,000,000 f 1,897,500 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 d 758,300 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,148,240 Tampa, Health System Revenue (BayCare Health System Issue) 4.00 11/15/46 1,750,000 1,928,745 Georgia - 1.6% Atlanta, Airport General Revenue 5.00 1/1/27 3,000,000 3,413,130 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/28 2,500,000 3,197,800 Hawaii - .3% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 1,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 13.4% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/43 3,750,000 4,488,562 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/34 2,100,000 2,453,031 Chicago, Second Lien Water Revenue 5.00 11/1/25 1,925,000 2,326,825 Chicago, Second Lien Water Revenue (Insured; AMBAC) 5.00 11/1/32 1,500,000 1,516,230 Chicago Park District, Limited Tax GO 5.00 1/1/27 2,030,000 2,362,839 Greater Chicago Metropolitan Water Reclamation District, GO Unlimited Tax Capital Improvement Bonds 5.00 12/1/44 2,000,000 2,380,820 Illinois, Sales Tax Revenue 5.00 6/15/24 2,500,000 3,052,125 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/27 5,230,000 6,243,835 Illinois Finance Authority, Revenue (OSF Healthcare System) 5.00 11/15/45 1,000,000 1,182,040 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 2,500,000 3,073,475 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/33 3,000,000 3,618,960 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/18 2,500,000 2,703,725 Illinois Municipal Electric Agency, Power Supply System Revenue 5.00 2/1/32 1,500,000 1,816,875 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/32 4,000,000 4,936,840 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 2,000,000 2,238,320 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 0.00 12/15/51 8,000,000 d 1,720,800 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 1,750,000 2,063,198 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,975,000 4,770,755 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,000,000 2,301,820 Indiana - 1.8% Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/25 1,500,000 1,791,480 Long-Term Municipal Investments - 98.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Indiana - 1.8% (continued) Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 1,521,646 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/37 3,500,000 4,261,180 Iowa - 1.9% Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/24 2,635,000 3,237,282 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.00 12/1/19 3,285,000 3,416,991 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 1,000,000 1,082,070 Kentucky - 3.9% Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 3,000,000 3,681,750 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 5,904,360 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 6,476,580 Louisiana - 2.7% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,141,580 New Orleans, Sewerage Service Revenue 5.00 6/1/21 1,000,000 1,175,440 New Orleans, Water Revenue 5.00 12/1/34 2,000,000 2,364,280 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/40 2,175,000 2,531,743 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 2,500,000 2,884,000 Maine - .6% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 2,000,000 Massachusetts - 3.3% Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 3,000,000 3,659,310 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 3.3% (continued) Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,680,250 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 1,875,000 2,079,394 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,072,123 Michigan - 3.5% Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 3,008,150 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,786,800 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/31 2,500,000 2,986,275 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/37 2,000,000 2,344,740 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,300,000 3,299,967 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/45 1,000,000 1,179,650 Missouri - .6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/29 2,000,000 Nebraska - 1.0% Nebraska Public Power District, General Revenue 5.00 1/1/34 1,500,000 1,819,980 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/37 2,000,000 2,433,000 Nevada - .3% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 1,000,000 New Jersey - 2.6% Essex County Improvement Authority, SWDR (Covanta Project) 5.25 7/1/45 2,500,000 b 2,619,250 Long-Term Municipal Investments - 98.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 2.6% (continued) New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 1,000,000 1,113,690 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 1,000,000 1,145,810 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 2,100,000 2,395,491 New Jersey Educational Facilities Authority, Revenue (Stockton University Issue) 5.00 7/1/41 1,000,000 1,184,660 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.74 1/1/30 2,500,000 f 2,278,125 New Mexico - .7% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.06 8/1/19 3,000,000 f New York - 10.4% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,210,084 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,957,075 New York City, GO 5.00 10/1/36 5,000,000 5,925,150 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,000,000 3,345,660 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 5,000,000 5,877,200 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 1,000,000 1,178,030 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 2,500,000 b 2,876,525 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 1,000,000 1,349,020 New York State Dormitory Authority, Toll Highway Senior Revenue 5.00 3/15/35 7,825,000 9,579,365 New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.86 8/1/32 2,450,000 f 2,205,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 10.4% (continued) New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/31 700,000 768,376 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 2,500,000 2,872,225 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/23 1,500,000 1,845,735 Pennsylvania - 4.0% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,715,000 3,212,334 Montgomery County Industrial Development Authority, Retirement Community Revenue (ACTS Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 3,500,000 4,190,305 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/42 3,995,000 4,666,240 Philadelphia School District, GO 5.25 9/1/23 4,000,000 4,401,760 Rhode Island - .5% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 2,000,000 South Carolina - 1.4% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 5,000,000 Tennessee - .7% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 Texas - 7.0% Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) (Permanent School Fund Guarantee Program) 5.00 8/15/31 3,825,000 4,712,056 Dallas and Fort Worth, Joint Revenue (Dallas-Fort Worth International Airport) 5.00 11/1/22 2,500,000 3,006,150 Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/34 3,500,000 4,180,540 Long-Term Municipal Investments - 98.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 7.0% (continued) Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/22 2,000,000 2,370,480 New Hope Cultural Education Facilities Finance Corporation, Student Housing Revenue (National Campus and Community Development Corporation - College Station Properties LLC - Texas A&M University Project) 5.00 7/1/35 1,500,000 1,705,995 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/39 4,000,000 4,842,240 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 515,000 548,923 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 3,500,000 4,149,250 San Antonio, Water System Revenue 5.00 5/15/36 2,945,000 3,361,128 Utah - 1.0% Utah County, HR (Intermountain Health Care Health Services, Inc.) 4.00 5/15/47 3,750,000 Virginia - .5% Winchester Economic Development Authority, HR (Valley Health System Obligated Group) 5.00 1/1/35 1,560,000 Washington - 3.3% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/22 2,000,000 2,447,980 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/24 3,040,000 3,874,966 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 3,660,000 4,561,970 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,650,053 West Virginia - 1.4% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 5,000,000 Wisconsin - 1.4% Public Finance Authority of Wisconsin, HR (Renown Regional Medical Center Project) 5.00 6/1/40 2,000,000 2,384,580 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - 1.4% (continued) Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Senior Credit Group) 4.00 11/15/46 1,000,000 1,098,540 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,499,794 Total Investments (cost $367,975,670) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $10,272,840 or 2.49% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Non-income producing—security in default. f Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Other Level 3 - Level 2 - Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 407,640,639 86,000 † See Statement of Investments for additional detailed categorizations. At April 30, 2016, there were no transfers between levels of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine the fair value: Municipal Bonds ($) Balance as of 4/30/2016 64,498 Purchases Sales Realized gain (loss) Change in unrealized appreciation (depreciation) 21,502 Transfers into Level 3 Transfers out of Level 3 Balance as of 7/31/2016 86,000 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 7/31/2016 21,502 NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2016, accumulated net unrealized appreciation on investments was $39,750,969, consisting of $39,917,197 gross unrealized appreciation and $166,228 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 15, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 15, 2016 By: /s/ James Windels James Windels Treasurer Date: September 15, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
